Citation Nr: 0700720	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than February 3, 
2004, for a 100 percent evaluation for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from  March 1965 to August 
1967, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, in which the RO inter alia granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD), evaluating it as 100 percent 
disabling effective February 3, 2004 (the date of the 
veteran's claim).  The veteran perfected a timely appeal on 
this claim in August 2005 and requested a Travel Board 
hearing.  This hearing was held before the undersigned Acting 
Veterans Law Judge at the RO in August 2006.


FINDINGS OF FACT

1.  In a decision issued on January 22, 1968, VA denied the 
veteran's claim for service connection for a nervous 
condition; a timely appeal was not initiated with respect to 
this decision.

2.  The veteran's VA Form 21-4138, "Statement In Support of 
Claim," on which he filed his claim for service connection 
for PTSD, was date-stamped as received by VA on February 3, 
2004.

3.  The veteran has been in receipt of a 100 percent 
disability evaluation for his service-connected PTSD since 
February 3, 2004.

4.  Between January 22, 1968, and February 3, 2004, there was 
no communication from the veteran indicating that he was 
claiming service connection for PTSD.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 3, 2004, for a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.151(a), 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
the present case, the RO complied with Pelegrini II by 
furnishing VCAA notice to the veteran in April 2004 prior to 
the denial of his claim for an effective date earlier than 
February 3, 2004, for a 100 percent evaluation for PTSD in an 
August 2005 statement of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Here, VA 
complied with Dingess/Hartman by providing notice of its 
requirements to the veteran in March 2006.  And any defect in 
the timing of this notice is harmless because, as will be 
explained in more detail below, the preponderance of the 
evidence does not support the veteran's claim for an 
effective date earlier than February 3, 2004, for a 100 
percent evaluation for PTSD.

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 There is no pertinent evidence which is not currently part 
of the claims file.  Additionally, the veteran testified in 
support of his claim at a Travel Board hearing in August 
2006.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  There is no reasonable possibility that any 
further assistance would assist the appellant in 
substantiating his claim, so remand is not required.  Mason 
v. Principi, 16 Vet. App. 129 (2002).

Factual Background

A review of the claims file shows that the RO in Phoenix, 
Arizona, denied the veteran's claim of entitlement to service 
connection for a nervous condition in a rating decision dated 
on January 16, 1968.  The RO issued this decision to the 
veteran on January 22, 1968, along with a cover letter 
notifying him that his claimed nervous condition was not a 
disease or injury for which compensation could be paid and 
providing him with a notice of his appellate rights.  There 
is no notice of disagreement with this rating decision, and 
this claim is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The next communication from the veteran and his service 
representative occurred on February 3, 2004, when the 
veteran's service representative submitted a memorandum 
indicating that the veteran wanted to reopen his previously 
denied claim of entitlement to service connection for a 
nervous condition (which the representative characterized as 
PTSD), a VA Form 21-4138, "Statement In Support of Claim," 
copies of VA medical records, and a Western Union telegram.  
These documents were date-stamped as received at the RO on 
February 3, 2004.

A review of the VA Form 21-4138 received at the RO on 
February 3, 2004, indicates that the veteran requested that 
his previously denied service connection claim for PTSD be 
reopened.  He also requested service connection for several 
additional disabilities.  The veteran signed this form and 
dated it on January 27, 2004.  

A review of VA medical records received at the RO on 
February 3, 2004, shows that, on VA outpatient treatment on 
December 1, 2003, the veteran reported feeling a lot of 
despair, anger, and insecurity.  He had lost his job and all 
of his money.  He reported that, after returning from active 
service, he experienced blackouts (dissociative episodes, no 
memory) in which he would get in to fights and hurt anybody 
around him.  He also reported thinking of suicide repeatedly 
since his wife recently had been diagnosed with cancer.  He 
had not been sleeping or eating and had nightmares nightly.  
The veteran's Global Assessment of Functioning (GAF) score 
was 25, indicating behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or an inability to function in 
almost all areas.  The impressions included service-connected 
severe PTSD with severe dissociative symptoms associated with 
violence.  The veteran returned for VA outpatient treatment 
on December 15, 2003, and appeared quite anxious.  The VA 
examiner stated that the veteran fidgeted throughout the 
visit and "he looks like he could blow with anxiety at any 
moment."  The veteran's GAF score and the examiner's 
impressions were unchanged.

A review of the Western Union telegram submitted by the 
veteran and received at the RO on February 3, 2004, indicates 
that it was dated June 10, 1967, and was sent to the 
veteran's wife.  The telegram stated that the veteran had 
been hospitalized at a naval hospital on June 10, 1967, "for 
treatment of a depressive reaction.  His condition is 
satisfactory."  The telegram also stated that the veteran's 
wife would be notified "of any significant change in his 
condition."

As noted above, in a rating decision dated on August 18, 
2004, the RO in Phoenix, Arizona, granted the veteran's claim 
of entitlement to service connection for PTSD, evaluating it 
as 100 percent disabling effective February 3, 2004.  The 
veteran was notified of this decision and provided a copy of 
his appellate rights on September 9, 2004.

The veteran submitted a statement on a VA Form 21-4138 dated 
on February 20, 2005, and date-stamped as received at the RO 
on February 25, 2005, in which he disagreed with the 
effective date assigned to the 100 percent evaluation for his 
service-connected PTSD.  He stated that he had filed his 
claim on October 24, 1967.

In a statement on his VA Form 9 dated on August 25, 2005, and 
date-stamped as received at the RO on August 30, 2005, the 
veteran contended that the effective date for the 100 percent 
evaluation for his service-connected PTSD should be 
January 16, 1968.  He also contended that he had been 
misdiagnosed during active service with an emotionally 
unstable personality.  He stated that he had been medically 
evacuated from South Vietnam during active service "after 
being found by a special forces team after my whole fireteam 
was killed and I was the only survivor."  He stated that, 
when he returned home from Vietnam, he was "locked up" 
while still on active service and not allowed to see his wife 
for several months.  He also stated that he had been 
suffering from PTSD and not an emotionally unstable 
personality since active service.

The veteran testified at his Travel Board hearing in August 
2006 that he had been told by VA in 1968 that "there was 
absolutely no appeal" of the denial of his claim of 
entitlement to service connection for a nervous condition.  


Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  The term "claim" 
or "application" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r) (2006).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  The effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  Id.  For 
disability compensation, if an application is received within 
1 year of the date of the veteran's discharge from active 
service, the effective date of an award of disability 
compensation shall be the day following the date of 
discharge.  38 U.S.C.A. § 5110(b)(1).  Unless specifically 
provided, such determination is made on the basis of the 
facts found.  38 C.F.R. § 3.400(a).  For disability 
compensation claims received after October 1, 1984, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(b)(1)(ii).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

Here, the veteran's claim of entitlement to service 
connection for a nervous condition was denied by a rating 
decision dated on January 16, 1968, and issued on January 22, 
1968.  The veteran's claim of entitlement to service 
connection for PTSD (which he characterized as a request to 
reopen a previously denied service connection claim for a 
nervous condition) was date-stamped as received by the RO on 
February 3, 2004.  A review of the claims file shows that, 
between January 22, 1968, and February 3, 2004, neither the 
veteran nor his service representative filed a service 
connection claim for PTSD or requested that the previously 
denied service connection claim for a nervous condition be 
reopened.  Further, a review of the claims file shows that 
there was no communication concerning this claim from the 
veteran or his service representative between January 22, 
1968, and February 3, 2004.  

The veteran has asserted that he is entitled to an earlier 
effective date than February 3, 2004, for the 100 percent 
evaluation assigned to his service-connected PTSD based on an 
allegation that he was informed by VA after his claim of 
entitlement to service connection for a nervous condition was 
denied in January 1968 that he could not appeal this adverse 
rating decision.  Alternatively, he has requested an earlier 
effective date based on an assertion that he has suffered 
from PTSD since active service and that this disability was 
misdiagnosed while he was on active service.  Regardless of 
whether the veteran's claim is viewed as a request to reopen 
a previously denied service connection claim for a nervous 
condition or as a new claim of entitlement to service 
connection for PTSD, the law and regulations on effective 
dates of awards of disability compensation are clear.  The 
effective date of an original claim for compensation or a 
claim for compensation reopened after a final disallowance is 
the date that entitlement arose or the date that the claim 
was received by VA, whichever is the later date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

There is no evidence that the veteran's claim of entitlement 
to service connection for PTSD was received by VA prior to 
February 3, 2004, or that either the veteran or his service 
representative sent any communication to VA between 
January 22, 1968, and February 3, 2004, indicating that he 
disagreed with the prior final denial of his claim.  Nor is 
there any evidence that the veteran intended to file a claim 
of entitlement to service connection for PTSD between 
January 22, 1968, and February 3, 2004.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's earlier effective date claim.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 3, 
2004, for a 100 percent evaluation for post-traumatic stress 
disorder is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


